DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al [Takayama] PGPUB 2012/0031605 in view of Young et al1 [Young] KR20110073707.
Referring to claim 1, Takayama teaches the system comprising:
an outdoor unit configured to circulate refrigerant [1 Fig. 1 and 0021].
a plurality of indoor units configured to circulate fluid [2a-d Fig. 1 and 0020].
a heat exchanger (3) that fluidly connects the outdoor unit to the plurality of indoor units and is configured to transfer heat between the refrigerant and the fluid, the heat exchanger including a plurality of ports (32a-d/33a-d) that fluidly connect to the plurality of indoor units through a plurality of pipes (5) [3, 5, 32a-d/33a-d Fig. 1 and 0018-0022].
While Takayama teaches the invention substantially as claimed above, it is not explicitly taught to include a controller that identifies connections between ports and pipes by providing fluid to flow to a first subset of the plurality of ports at a first temperature and providing fluid to flow to a second subset of the plurality of ports at a second lower temperature.  Young also teaches a system comprising controller for performing a pipe search which indicates the connectivity between indoor units, their associated pipes and ports wherein fluid of a first temperature flows to a subset of pipes and fluid of a second lower temperature flows to a second subset of pipes [highlighted portions of pages 3-4 of the translation].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Young into the Takayama system because doing so would help shorten pipe searching that exists in systems that include multiple indoor units as taught by Young [abstract].
Referring to claim 2, Young teaches grouping the ports [highlighted portion of page 4 of the translation].
Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
KR 20080060760 teaches pipe searching via control of a valve to allow one indoor cooling unit to operate so that the unit can be matched to its corresponding pipe [abstract]. 
The prior art of record does not teach or suggest either individually or in combination, further providing fluid at the first and second temperatures to flow to first and second subsets of the first and second groups; or providing fluid at a third temperature to flow to a second or fourth subset of the plurality of ports.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        7/10/22


    
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant but full translation provided by examiner.